Citation Nr: 1537212	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1978 to February 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded service connection for hypertension, rated 10 percent disabling.  The Veteran appealed the initial 10 percent rating.  

In June 2011, a travel board hearing was held before the undersigned in Waco, Texas.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in February 2012 and July 2014 for further development of the evidence.  This was accomplished and the case has been returned for further appellate consideration.  

The issue of whether referral for an extra-schedular evaluation is warranted for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal, the Veteran's hypertension has been predominantly manifested by blood pressure readings that have not exceeded systolic readings of 171 or diastolic readings of 106; were last reported to be 135/80, with the use of medication; and have not been shown to consistently exceed systolic readings of 200 or more, or diastolic readings of 110 or more.  



CONCLUSION OF LAW

The criteria for an initial schedular rating in excess of 10 percent for hypertension have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7101 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

This appeal arises from disagreement with the initial evaluation following the grant of service connection for hypertension.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in October 2014, with an addendum dated in February 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

During the June 2011 Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In this case, the Board has considered the entire period of initial rating claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Hypertension

Service connection for hypertension was granted by the RO in a June 2008 rating decision.  The 10 percent initial disability rating was awarded under the provisions of Code 7101 from the date of claim in May 2007.  

The Veteran contends that his service-connected hypertension is more disabling than currently evaluated.  During his Board hearing in June 2011, he testified that he utilized five to six medications for control of his blood pressure and that his most recent reading was 170/90.  

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.  

An examination was conducted by VA in February 2008.  At that time, it was reported that the Veteran was currently taking three medications to control his blood pressure.  Historical blood pressure readings from January 2008 were reported as 156/89 and 166/105.  Current blood pressure readings were 171/96, 148/83, and 146/91 while standing.  The diagnosis was hypertension.  

A VA outpatient treatment record dated in March 2008 reported blood pressure readings in the past month that ranged from systolic readings of 116-142 over diastolic readings of 58-84.  The Veteran's current blood pressure reading was 137/88.  In October 2008, the Veteran's blood pressure reading was 120/72.  

An examination was conducted by VA in April 2012.  At that time, historical blood pressure readings were reported to have been 130/102, 146/100, 146/98, 142/100, and 150/100 during 1978 and 1979.  The examiner explained that these were utilized to establish the diagnosis of hypertension.  More recent blood pressure readings were reported as 116/70 in March 2011, 168/106 in September 2011, and 111/75 in October 2011.  The examiner found no functional impact from the hypertension on the Veteran's ability to work.  

An examination was conducted by VA in October 2014.  At that time, it was noted that the Veteran took a total of six antihypertensive medications.  Recent blood pressure readings were reported at 120/75 in June 2014, 138/71 in August 2014, and a current reading of 130/80.  The examiner indicated that the Veteran's hypertension did not impact his ability to work, but did remark that, based on the number of mediations he was taking, the Veteran had resistant hypertension.  With compliance on these medications, the medical records supported good blood pressure control.  In a February 2015 addendum, the examiner stated that review of the past two years of the Veteran's medical records showed no systolic pressure more than 200 and no diastolic pressure predominantly 110, 120, or 130.  The examiner did reiterate; however, that the Veteran's blood pressure was controlled with six antihypertensive medications.  

VA outpatient treatment records dated in February 2015 show blood pressure readings that month of 135/80 and 116/59.  

The record shows that the Veteran's blood pressure has required the use of medications for control throughout the appeal period.  At no time during the appeal have blood pressure readings compatible with a 20 percent rating been documented.  The Veteran's systolic readings have not been demonstrated at any time to be in excess of 171 and his diastolic readings have not been shown to be in excess of 106.  This is far below the levels of 200/110 that are consistently required for a 20 percent rating.  As such, a schedular rating in excess of 10 percent for hypertension is denied.  

As the examinations of record show no systolic blood pressure readings of 200 or diastolic blood pressure readings of 110, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher initial rating for hypertension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Entitlement to an initial schedular rating in excess of 10 percent for hypertension is denied.  


REMAND

Regarding the matter of an extraschedular rating, while the Board has ascertained that there exists no schedular basis for a rating in excess of 10 percent during the appeal period at issue, the Board finds that there remains a question of whether consideration for an extra-schedular evaluation is warranted.  Of note to the Board is the Veteran's testimony and comments by the October 2014 VA examiner that the Veteran must use as many as six antihypertensive medications for control of his blood pressure.  While the October 2014 examination report indicated that the hypertension did not interference with the Veteran's ability to work, the examiner did comment that the Veteran's hypertension should be characterized as "resistant."  

Under 38 C.F.R. § 3.321(b)(1) , the appropriate action to be taken in such instances is referral to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  No such action has been taken in regard to the Veteran's claim to date, however, and the Board finds that such consideration is warranted because of the nature of the findings in this case. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's appeal must be referred to the Director, Compensation Service, for consideration of whether an extra-schedular rating is warranted for the service-connected hypertension.  The response from the Director, Compensation Service, must be included in the claims file.  

5.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. MAC 
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


